OAO 435              Case         2:17-cr-01311-DGC
                                       Administrative Office of theDocument         52 Filed 03/08/19 Page
                                                                    United States Courts                FOR 1 of 1 USE ONLY
                                                                                                            COURT
AZ Form (Rev. 1/2015)                                                                                                 DUE DATE:
                                                   TRANSCRIPT ORDER

1. NAME                                                                            2. PHONE NUMBER                    3. DATE
           AUSA Gayle L. Helart                                                        602-514-7517                              3/8/2019
4. FIRM NAME
                 United States Attorney's Office                     (Requisition # R19AZX-9-0188)
5. MAILING ADDRESS                                                                 6. CITY                            7. STATE         8. ZIP CODE
                         40 N. Central, Ste. 1800                                            Phoenix                     AZ                 85004
9. CASE NUMBER                            10. JUDGE                                                          DATES OF PROCEEDINGS
    CR-17-01311                                        Campbell                    11.   1/31/2019                     12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    US v Anthony Espinosa Gonzales                                                 14.   Phoenix                       15. STATE AZ
16. ORDER FOR
9 APPEAL                                  ✔
                                          9    CRIMINAL                            9     CRIMINAL JUSTICE ACT             BANKRUPTCY
9    NON-APPEAL                           9    CIVIL                               9     IN FORMA PAUPERIS                OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                       DATE(S)                         PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                       9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                    9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT                                                                    Copy of Transcript re:
    9JURY INSTRUCTIONS                                                             9
                                                                                   ✔OTHER (Specify): Evidentiary                   1/31/2019
                                                                                  Hearing (Transcript Doc #50)
    9SENTENCING
                                                                                 Court Reporter: P. Lyons
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1                FIRST             # OF           DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                         ADDITIONAL                                                   ESTIMATED COSTS
                                                    COPY                                (Check all that apply.)
                     copy to ordering party)                         COPIES
     30 DAYS                    9                      9                                   PAPER COPY
     14 DAYS                    9                      9                            ✔      PDF (e-mail)
     7 DAYS                     9                      9                                   ASCII (e-mail)
      DAILY                     9                      ✔
                                                       9
     HOURLY                     9                      9
    REALTIME                    9                      9
                                                                                   E-MAIL ADDRESS
                         CERTIFICATION (19. & 20.)                                  Gayle.Helart@usdoj.gov; Denise.Trimble@usdoj.gov
               By signing below, I certify that I will pay all charges
                            (deposit plus additional).
19. SIGNATURE
                                                                                   NOTE: IF ORDERING MORE THAN ONE FORMAT,
                  s/Gayle L. Helart
                                                                                   THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   3/8/2019
TRANSCRIPT TO BE PREPARED BY
                                                                                   ESTIMATE TOTAL

                                                                                   PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                      DATE                 BY

DEPOSIT PAID                                                                       DEPOSIT PAID

TRANSCRIPT ORDERED                                                                 TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                   TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                          TOTAL DUE


                    DISTRIBUTION:                 COURT COPY             TRANSCRIPTION COPY          ORDER RECEIPT       ORDER COPY
